In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00102-CV
     ___________________________

   IN THE INTEREST OF J.S., A CHILD



  On Appeal from the 325th District Court
          Tarrant County, Texas
      Trial Court No. 325-692325-20


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      J.S. (Father) appeals from the trial court’s order terminating his parental rights

to his son J.S. (James)1 and awarding permanent managing conservatorship of him to

the Department of Family and Protective Services. 2 See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (O), (b)(2). We will affirm.

      Father’s appointed appellate counsel has filed a brief asserting that Father’s

appeal is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396,

1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003,

order) (holding that Anders procedures apply in parental-rights-termination cases), disp.

on merits, No. 2-01-349-CV, 2003 WL 2006583, at *2–3 (Tex. App.—Fort Worth May

1, 2003, no pet.) (per curiam) (mem. op.). The brief meets Anders’s requirements by

presenting a professional evaluation of the record and demonstrating why there are no

arguable grounds to be advanced on appeal. Father’s counsel provided Father with a

copy of the Anders brief and informed him of his rights to request and to review the

appellate record,3 to file a pro se response in this court, and to seek review from the


      1
       We use aliases to identify the parties. See Tex. Fam. Code Ann. § 109.002(d);
Tex. R. App. P. 9.8(b)(2).

      The trial court also terminated James’s mother’s parental rights, but James’s
      2

mother has not appealed.
      3
       To that end, Father’s counsel explained to Father the process of obtaining the
appellate record; furnished him with a motion for pro se access to the record, which
lacked only Father’s signature and the date; and provided him with our mailing
address and the motion’s filing deadline.

                                            2
Texas Supreme Court. We also informed Father that his appointed appellate counsel

had filed an Anders brief and gave him an opportunity to examine the appellate record

and to file a pro se response to the Anders brief.4 Father did not file a response, and

the Department has declined to file a response.

      In assessing the correctness of a compliant Anders brief’s conclusion that an

appeal from a judgment terminating parental rights is frivolous, we must

independently examine the appellate record to determine if any arguable grounds for

appeal exist. In re C.J., No. 02-18-00219-CV, 2018 WL 4496240, at *1 (Tex. App.—

Fort Worth Sept. 20, 2018, no pet.) (mem. op.); see also Stafford v. State, 813 S.W.2d

503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—

Fort Worth 1995, no pet.). We also consider the Anders brief itself and any pro se

response. In re K.M., No. 02-18-00073-CV, 2018 WL 3288591, at *10 (Tex. App.—


      4
        We made several attempts to inform Father that his appointed counsel had
filed an Anders brief and that he had the right to respond to it. Father’s counsel sent
her letter informing him of his Anders rights to his last-known address and to the
Tarrant County Jail because she had confirmed his caseworker’s representation that he
was incarcerated there. We sent our original notice to Father at the Tarrant County
Jail. That notice was returned to us as undeliverable, so we sent a second notice to
Father at the last-known address that his counsel had used. After that notice was also
returned to us as undeliverable, we contacted Father’s counsel, who provided us with
a third address for Father. We attempted to contact Father at three different
telephone numbers without success to independently confirm that address.
Nevertheless, we sent a third notice to Father by mail to the third address provided by
his counsel and by email to an email address for Father that we found in the clerk’s
record. We enclosed with our third notice copies of the Anders brief and Father’s
counsel’s Anders letter. Our mailed notice was returned to us, but our emailed notice
was delivered.


                                          3
Fort Worth July 5, 2018, pet. denied) (mem. op.); see In re Schulman, 252 S.W.3d 403,

408–09 (Tex. Crim. App. 2008) (orig. proceeding).

      We have carefully reviewed counsel’s Anders brief and the appellate record.

Finding nothing in the record that could arguably support an appeal, we agree with

counsel that Father’s appeal is frivolous and without merit. See Bledsoe v. State,

178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d 849,

850 (Tex. App.—Dallas 2009, pet. denied). We will thus affirm the trial court’s order

terminating Father’s parental rights to James.

      Although Father’s counsel’s brief references a motion to withdraw, she has not

filed a withdrawal motion, and the record does not show good cause for withdrawal

independent from counsel’s conclusion that the appeal is frivolous. See In re P.M.,

520 S.W.3d 24, 27 (Tex. 2016) (order); In re C.J., 501 S.W.3d 254, 255 (Tex. App.—

Fort Worth 2016, pets. denied). Accordingly, Father’s counsel remains appointed in

this appeal through proceedings in the supreme court unless otherwise relieved from

her duties for good cause in accordance with Texas Family Code Section

107.016(2)(C). See P.M., 520 S.W.3d at 27–28; see also Tex. Fam. Code Ann.

§ 107.016(2)(C).




                                           4
                                    /s/ Elizabeth Kerr
                                    Elizabeth Kerr
                                    Justice

Delivered: September 15, 2022




                                5